IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-10111
                        Conference Calendar



VINCENT LOUIS HAYNES,

                                         Plaintiff-Appellant,

versus

UNITED STATES OF AMERICA,

                                         Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:00-CV-1326-R
                        --------------------
                            June 14, 2001

Before   WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Vincent Haynes appeals the dismissal of his complaint, filed

pursuant to the Federal Tort Claims Act (FTCA), 28 U.S.C. § 2671

et seq., alleging claims of false arrest and false imprisonment

stemming from his arrest and conviction for cocaine possession

with the intent to distribute.   Haynes argues that the district

court erred in dismissing the complaint because the court did not

apply state law to his claims and it did not instruct him, a pro

se litigant, to amend his complaint.   He further argues that the



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-10111
                                -2-

district court did not rule on his motion for preliminary injunction.

     We review de novo a district court’s dismissal of a

plaintiff’s case on the pleadings pursuant to Fed. R. Civ.

P. 12(b)(6).   See Eason v. Holt, 73 F.3d 600, 601 (5th Cir.

1996).

     Dismissal of the complaint was appropriate.   Because

resolution of this action would necessarily affect the validity

of Haynes' conviction and sentence, Heck v. Humphrey, 512 U.S.

477 (1994) mandates dismissal since no cause of action accrues

unless and until Haynes can show that his conviction has been

declared invalid.

     Haynes’ argument that the district court erred in not

instructing him to amend his complaint is raised for the first

time on appeal, and, therefore, we do not consider it.     See

Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir.

1999), cert. denied, 528 U.S. 1138 (2000).   Haynes’ arguments

concerning the application of respondeat superior to his claims

are likewise not entertained, having also been raised for the

first time on appeal.

     Haynes’ motion for preliminary injunction was made moot by

the district court’s dismissal of his complaint. See Louisiana

World Exposition, Inc., v. Logue, 746 F.2d 1033, 1038 (5th Cir.

1984).   The decision of the district court is AFFIRMED.